 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Battery Corporation and General Drivers,Warehousemen and Helpers Local Union No.28, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America. Case 11-CA-9375March 22, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn August 17, 1981, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, asmodified below, and to adopt his recommendedOrder, as modified.2We do not adopt the Administrative LawJudge's finding that the Respondent violated Sec-tion 8(a)(1) by substituting a nonmeasured wagerate for an incentive rate in the wet formation de-partment in August 1980. The Administrative LawJudge found that the change to the nonmeasuredrate was a business decision that had been develop-ing for many months, but that the timing of thechange, shortly before a scheduled rerun represen-tation election, raised an inference of unlawfulintent that was not rebutted by the evidence pre-sented. We disagree. We conclude that the totalevidence establishes that the institution of the non-measured rate in August was based on businessconsiderations and was not related to the scheduledelection.Initially, we note that the nonmeasured rate im-plemented in August was applied only to employ-ees in the wet formation department, who consti-tuted but a small part of the unit in which the elec-tion was to be conducted. Further, institution ofthe nonmeasured rate was consistent with a com-panywide practice to use such a rate when an in-' The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.' In view of the limited unfair labor practices found in this case, wemodify the broad cease-and-desist order recommended by the Adminis-trative Law Judge.261 NLRB No. 43centive rate had not yet been developed for a par-ticular process, piece of equipment, or product, orwhen an existing incentive rate was no longervalid. At the time the nonmeasured rate was decid-ed on, the wet formation department was experi-encing problems with deteriorating equipment thatsubstantially affected production and earnings inthe department. These problems had become in-creasingly serious during the first half of 1980. InJanuary 1980, the level of earnings under incentiverates was at 126.7 percent; in June it reached 107.9;and in July it was at a low point of 107.7. A revi-sion of incentive rates that had been made in April1980, after a request in February and timestudies inFebruary and March, had proved inadequate, andfurther study of incentive rates had been directed.Work on equipment replacement and rework of in-centive rates had proceeded in May and June, butan attempt by the industrial engineer to superviseinstallation of new incentive rates during the lastweek in July had been unsuccessful, and it alsobecame apparent that there would be further sig-nificant delays in repairing and replacing equip-ment. At this point, the decision was made to insti-tute the nonmeasured rate. It was intended to re-flect what the expected level of earnings would beif employees were working in a measurable andverifiable situation. The fixed percentage rateadopted, which was 140 percent of the base rate,approximated the rate the wet department employ-ees had earned during an earlier period under theincentive system and the rate that other depart-ments in the plant were currently achieving underincentive rates. In implementing the nonmeasuredrate, the Respondent informed the wet formationemployees that the rate would be effective for atemporary period until equipment problems in thedepartment were solved, and made no mention ofthe Union. In these circumstances, we find that in-stitution of the nonmeasured rate in August 1980did not violate Section 8(a)(1). Accordingly, weshall, and hereby do, dismiss that allegation of thecomplaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,General Battery Corporation, Greer, South Caroli-na, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Delete paragraphs l(b) and (c).2. Insert the following as paragraph l(b):276 GENERAL BATTERY CORPORATION"(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT threaten employees with re-prisals should they engage in any activity onbehalf of General Drivers, Warehousemen andHelpers Local Union No. 28, affiliated withthe International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.GENERAL BATTERY CORPORATIONDECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: Thismatter was heard before me on June 3, 1981, at Green-ville, South Carolina, upon the General Counsel's com-plaint which alleged that the Respondent threatened em-ployees and granted them an economic benefit in viola-tion of Section 8(aXl) of the National Labor RelationsAct, as amended, 29 U.S.C. §151, et seq.The Respondent generally denied that it has commit-ted any unfair labor practices, and specifically denied thealleged threats. The Respondent contends that its tempo-rary change from an incentive pay to a fixed hourlywage' for certain employees was justified by businessconsiderations and was not violative of the Act.Upon the record as a whole, including my observationof the witnesses, briefs, and arguments of counsel, Ihereby make the following:'This is referred to by the General Counsel as a "guarantee wagerate" and by the Respondent as a "non-measured rate." Here these termswill be used interchangeably.FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONGeneral Battery Corporation (herein Respondent) isengaged in the manufacture, sale, and distribution ofstorage batteries for use in vehicles. It has eight manufac-turing plants, including the one in Greer, South Carolina(the only facility here involved), and four distributionwarehouses. In the course and conduct of its business,the Respondent annually receives directly from pointsoutside the State of South Carolina goods, products, andmaterials valued in excess of $50,000 and annually shipsdirectly to points outside the State of South Carolina fin-ished products valued in excess of $50,000. The Re-spondent admits, and I find, that it is an employer en-gaged in interstate commerce within the meaning of Sec-tions 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDGeneral Drivers, Warehousemen and Helpers LocalUnion No. 28, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (herein the Union), is admitted to be,and I find is, a labor organization within the meaning ofSection 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsAs with almost all employees in direct manufacturingcompanywide, wages of the Greer plant employees arebased on production. Thus, for instance, the employeesin the wet formation department (where the batteries arefilled with acid and charged) the 13 individuals on thecrew are treated as a team for the purpose of the incen-tive rate.During the times material, the wet formation crew re-ceived a base rate of $4.25 per hour (raised to $4.69 onOctober 1) which they would be paid in the event theproduction line was down for some reason. When not,their wages would be a function of how much produc-tion the crew did in a given period of time (the specificsof the incentive pay system were not set forth in therecord and for purposes of this case are largely immateri-al). In any event, the incentive rate is higher than thebase, is set by the corporate industrial engineering de-partment after studies, and is based on production.There is general agreement that for at least 3 yearsthere had been problems with production in the wet for-mation department as a result of deteriorating equipment,which in turn was caused by acid.Since at least January 1980 this problem had been thesource of discussion and communication between theplant manager and higher corporate authorities includingthe industrial engineering department. According toRobert Ellison, Respondent's director of manufacturingengineering, studies by his department revealed a de-creasing performance in the redi-dri2and wet formation' Redi-dri is an additional production step for special products. It is un-clear whether it is a different department involving different employees.277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartments from mid-1978 through July 1980, such thatby July 1980 they were performing at only 107.7 per-cent, whereas the overall plant production was 138.3percent. Performance in the wet formation department in1977 and for the first 6 months of 1978 had averagedabout 140 percent.According to Ellison, documented by intercompanymemos, throughout 1980 the Respondent was engaged inefforts to increase production in wet formation includingmaking substantial capital expenditures on equipmentwhich would be more acid resistant. In conjunction withthis, the Respondent was also faced with the problem ofsetting the appropriate rate and incentive standard forthat department. Thus, in a weekly manager's reportdated May 4, 1980, the Respondent's plant managerstated, with regard to the wet formation department,"Requested Bob Ellison proceed with purchasing con-veyor for formation." And he went on to state, concern-ing the plant's need for help from industrial engineering,"Rates for redi-dri and wet formation are being returnedfor additional work. We need methods along with rates."On June I, 1980, again in a weekly report, the plantmanager stated, "I.E. is reworking wet formation rateand layout." On June 22 the plant manager reported,"We need to resolve our methods, equipment and rates,"in wet formation; and with regard to the plant's need forhelp from industrial engineering, "Formation rates andmethods."Finally, according to the testimony of Ellison, in mid-August it was determined to take the wet formation de-partment off of the incentive rate temporarily and insti-tute a fixed rate of 140 percent until such time as thenew conveyor and presumably other equipment, couldbe put in place. What this meant, as far as I am able todetermine from the record, is that the employees in thewet formation department went from a base rate of $4.25per hour to $5.95 which would be their applicable payfor all hours worked when they were actually in produc-tion. According to Ellison, the nonmeasured rate, as withthe measured rate, would not be applicable to downtime. Then the base would be paid.There is no evidence that any employee in the wet for-mation department actually began earning more moneyin late August as a result of this change in method ofpayment. However, the Respondent's records show thewet formation department was running at about 108 per-cent in June and July, and for all of 1980 was about 118percent. Thus to begin paying employees at a rate of 140percent in August necessarily meant a net pay increase.There is no testimony or other evidence tending to con-trovert this inference.In December, the Respondent reestablished the incen-tive rate for the wet formation department. Thereafter(January or March) for reasons similar to those in 1980,employees in the wet formation department were takenoff the incentive rate and put on the guaranteed rate fora period of about 5 weeks.Ellison testified that to put employees on a guaranteedrate is extraordinary but not completely uncommonwhen the company is faced with temporary productionproblems. He could recall no instance where an entiredepartment was put on a guaranteed rate, though hecould recall a number of instances not only at the Re-spondent's Greer plant but at others where from time totime employees were taken off incentive and put on aguarantee. Indeed he testified that companywide thereare changes in incentive rates three or four times a week.Here, however, the change from the incentive rate tothe nonmeasured rate occurred about 2 weeks before arerun election was to be held and during the course ofan antiunion campaign engaged in by the Company.3B. The IssuesThe General Counsel contends that the change fromthe incentive rate to the nonmeasured rate was intendedby the Company to interfere with employees' freedom ofchoice in the scheduled election and therefore was viola-tive of Section 8(a)(1) of the Act.In addition, the General Counsel contends that in lateAugust Supervisor Bob Hall threatened employeesWayne Frady and Ronald Merriman, and that Supervi-sor Joe Howell threatened employee Betty Jean GrayGreen in mid-August.C. Analysis and Concluding Findings1. The pay rateAlthough the Respondent certainly has a right to oper-ate its business during the course of an organizationalcampaign it may not use that as a justification to inter-fere with rights guaranteed to employees under Section 7of the Act. Nor is granting benefits to employees duringan organizational campaign per se unlawful, where it is ingeneral accord with company policy and procedure. AllisChalmers Corporation, 224 NLRB 1199 (1976).However, where an employer increases wages shortlybefore a rerun election, and during a time when it iscampaigning against the union, there is a presumption ofunlawful intent. "We cannot ignore decisional accelera-tion in employee benefits preceded by months of lethar-gy." WKRG-TV, Inc., 470 F.2d 1302, 1308 (5th Cir.1973).Although all the evidence points to the conclusion thatputting in the nonmeasured rate was a business decisionwhich had been developing for many months; there is noevidence to rebut the inference of unlawful intent raisedby the timing.The Respondent had been faced with the problem ofdeteriorating equipment in the wet formation departmentas well as deteriorating production by employees in thatdepartment. While this matter was the source of discus-sion and intercompany memos among high level manage-ment, no decision was made to change the method bywhich employees in the wet formation department wouldbe compensated until shortly before the election. Thereis no evidence why the decision was made and then im-plemented when it was. In short, the Respondent hasbrought forth no credible evidence to demonstrate whyI In General Battery Corporation, 241 NLRB 1166 (1979), among otherthings, the Board set aside the election held in Case 1 I-RC-4499 onAugust 28, 1978, remanding the matter to the Regional Director toschedule a second election. That election was scheduled for September 4,1980, but was blocked by the filing of the charge in this matter.278 GENERAL BATTERY CORPORATIONit was necessary to grant employees a pay change soclose to the election. Further, as noted above, I infer therate change had the effect of a pay increase for employ-ees in the wet formation department. In June and Julytheir production had been at 108 percent. Thus the non-measured rate of 140 percent presupposed an increase.There is no evidence to rebut this inference. The Re-spondent has explained generally why it was necessaryto make the temporary change from incentive to non-measured rates in the wet formation department. It hasnot explained the necessity for the timing and the timingis what makes this a violation of Section 8(aX)( of theAct. Particularly such is the case when viewed in thecontext of a substantial antiunion campaign.I therefore conclude that by instituting the temporarychange from an incentive rate to a nonmeasured hourlywage rate of 140 percent, the Respondent granted em-ployees in the wet formation department an increase intheir pay at a time when it could have no other effectthan that of interfering with their freedom to choose theUnion, or not, in the then-scheduled election. I accord-ingly conclude that the Respondent thereby violatedSection 8(a)(1) of the Act.2. The threatsBoth Frady and Merriman testified that one noonduring the latter part of August they were in the lunch-room talking between themselves about the Union. Theytestified that during the course of their discussion BobHall, a supervisor but not of either of them, came by andjoined the discussion. He told them, according to Frady,that he had worked as a union man but that the unionhad been of no help to him and further, if the Unioncame in, the Company "could" take away wages andother benefits employees already enjoyed and could"wipe the slate clean."Merriman testified that Hall stated the Company"would" take away employees' benefits. Since this eventtook place some several months before the hearing andlasted a short time, I believe that there is an insignificantdistinction between "would" and "could," whatevertheir semantic differences may be.While Hall did not specifically deny that he made thestatements attributed to him by Frady and Merriman,other than to say he never used the expression "wipe theslate clean," he seemed to deny every aspect of their tes-timony including that he ever discussed the union cam-paign with them, ever talked to them in the lunchroomor even talked to them together.To credit Hall would require believing that the testi-mony of Frady and Merriman was a total fabrication inevery respect. I do not believe it was. Rather, I foundFrady and Merriman to be generally credible witnessesand I discredit Hall. I conclude that in fact sometimeduring the latter part of August they did discuss theunion campaign with Hall. During the course of thisconversation Hall offered his opinion that in the eventthe employees voted for the Union the Company could(would) take away benefits and such I conclude was athreat in violation of Section 8(a)(1).Betty Jean Gray Green testified that in mid-Augusther supervisor, Joe Howell, handed out literature whichconcerned the closure of the Johnson Motor Lines andan employee of some 35 years who was put out of work.Upon receiving this antiunion campaign literature, Greenasked Howell if the company or the union had closeddown the plant and Howell told her that he did notknow but probably the company did.She testified that, some minutes later, Howell advisedher to make house payments in advance, telling her hewould hate to see her lose the home she had bought afew months before.Howell testified that he did not talk to Green the dayhe passed out the antiunion literature but that 2 or 3 dayslater he told her that the Union could call a strike if itgot in and to prepare for such an eventuality she oughtto get two or three house payments ahead.The testimony of Howell and Green does not vary sig-nificantly on the substantive fact; namely, after passingout literature depicting a plant closing as a result ofunion activity Howell then unsolicited told an employeeunder his supervision that the Union could call a strikeand he would hate to see her lose her house.I conclude that such was a direct implication that, inthe event the employees chose the Union, such would bea result. Such was a substantial threat to an employeeand exceeded the bounds of permissible antiunion activi-ty or prediction. The Respondent, through Howell, vio-lated Section 8(a)(1) of the Act.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices found, occurring in connec-tion with the Respondent's business have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof within the meaning of Section 2(6)and (7) of the Act.V. THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain appropriateaction including posting a notice designed to effectuatethe policies of the Act.Upon the foregoing findings of fact, conclusions oflaw, the entire record in this matter, and pursuant to theprovisions of Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER4The Respondent, General Battery Corporation, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with reprisals should theyengage in activity on behalf of the Union.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.279 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Granting employees a wage increase in order to in-terfere with their freedom to vote or not vote for theUnion or any other labor organization.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.'2. Take the following affirmative action:(a) Post at its Greer, South Carolina, facility copies ofnotice marked "Appendix."6Copies of said notice, ons Because the unfair labor practices here, while seemingly somethingless than egregious, occurred shortly following the decision in the firstcase and shortly before the scheduled rerun election, I believe the Re-spondent has a proclivity to engage in unfair labor practices. According-ly, broad injunctive relief is indicated. See Hickmott Foods Inc., 242NLRB 1357 (1979).e In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."forms provided by the Regional Director for Region I1,after being duly signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent imme-diately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director for Region II11, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."280